Citation Nr: 1731000	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for muscle weakness, left leg, residual of left groin injury.

2.  Entitlement to service connection for dysthymic disorder, claimed as depression, to include as secondary to the service-connected muscle weakness, left leg, residual of left groin injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to June 1979.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for fibromyalgia, dysthymic disorder (claimed as depression), and a rating in excess of 10 percent for muscle weakness, left leg.  

The Veteran initiated an appeal of the RO's determination in June 2009 and in October 2010, she testified before a Decision Review Officer at the RO.  Before the issuance of a Statement of the Case, in October 2010, the Veteran withdrew her claim for service connection for fibromyalgia.  Under these circumstances, the matter is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).

The issue of service connection for dysthymic disorder, claimed as depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's muscle weakness, left leg, residual of left groin injury, is manifested by pain and limitation of motion, but abduction of the thigh is possible beyond 10 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service connected muscle weakness, left leg, residual of left groin injury, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (2016); Diagnostic Code 5253.


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.	Due Process

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  In October 2007, in a letter issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  This letter also complied with the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination for her left thigh impairment in May 2016, December 2015, and February 2008.  The Board finds that the examination reports, together with the Veteran's lay testimony and the clinical evidence, contain the necessary findings upon which to decide the issues adjudicated in this decision.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  Moreover, the Veteran has not argued that her left thigh disability has increased in severity since she was last examined for VA compensation purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

For the foregoing reasons and bases, the Board concludes that VA has fulfilled its duties to the Veteran under the VCAA with respect to the issue adjudicated in this decision.  Neither the Veteran nor her representative has argued otherwise.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

	II.  Factual Background

The Veteran's service treatment records show that in 1959, prior to service, she underwent a left inguinal hernia repair.  Shortly after entering active duty, she complained of significant pain in the area of the scar with strenuous exercises.  The diagnosis was painful scar, site of herniorrhaphy performed in 1959.  In June 1979, the Veteran was found medically unfit for enlistment condition due to the preexisting condition.

In October 1991, the Veteran filed a claim for service connection for a pulled left groin in 1979.  

In connection with her claim, the Veteran underwent a VA hip examination in June 1997 at which she claimed that in 1982 during physical exercise, a soldier s boot hit her accidentally in the groin.  She complained of pain when she was in certain positions.  There was radiation or throbbing in the groin which stayed there.  The motion of the left thigh was limited and painful.  There was a well-healed, old, inguinal hernioplasty scar.  No hernia was found and there were no demonstrable or palpable abnormalities.  Flexion on the left was 116 degrees and abduction was 28 degrees.  The diagnosis was history of blunt trauma to the left groin with diminution in mobility of the left hip.  In the examiner's opinion, this was a residual of a service connected disability.

In an August 1997 rating decision, the RO granted service connection for the residuals of a left groin injury and assigned an initial noncompensable rating from November 1991.

The Veteran underwent a VA muscle examination in September 1997 at which her complaints included pain, a chronic paresthesia sensation, and giving way of the left leg.  Objective examination, however, showed that the Veteran's left lower extremity had 5/5 strength in the iliopsoas, hip abductors and abductors, quadriceps, hamstrings, anterior tibialis, gastrocnemius and extensor hallucis longus muscles.  Sensation in both lower extremities was intact.  Reflexes were 2+ and symmetric in both lower extremities.  Gait was normal.  There was some voiced tenderness to palpation in the mid left inguinal region beneath a well healed surgical scar.  There was no asymmetry in the inguinal regions.  Femoral pulses were strong, bilaterally.  The examiner reported there was no tissue loss or any muscles penetrated.  There were no adhesions or obvious damage to tendons, bones, joints, and nerves.  Strength was normal.  There was no objective evidence of pain.  The Veteran was able to abduct and adduct the left lower extremity against resistance in a normal fashion.  There was no evidence of muscle hernia.  The diagnosis was status post trauma to the left inguinal region without any evidence of neural dysfunction.  The examiner indicated that there may be a connective tissue process secondary to the trauma.

The Veteran underwent a VA peripheral nerve examination in September 1997.  The objective findings on this examination were similar to the above examination.  The diagnosis was status post trauma to the left inguinal region without any evidence of neural dysfunction, to include peripheral neuropathy.  

In a July 2000 decision, the Board granted an initial 10 percent disability based on the Veteran's complaints of pain and limitation of flexion and abduction of the left thigh, finding that the evidence of record showing complaints of pain and slight limitation of motion of the thigh warranted a 10 percent rating by analogy to impairment of the thigh under Diagnostic Code 5253.  That rating has remained in effect to date.  

The Veteran underwent a VA examination in April 2005.  On examination, the Veteran described constant "grinding pain" in her left hip.  The VA examiner's findings were that there was no tissue loss of the thighs or gluteal muscles and no adhesions, tendon, bone, joint, or nerve damage.  The Veteran's strength test results were a 5/5, both on passive and active range of motion versus resistance.  The examiner found no muscle herniation and no loss of muscle function.  

In August 2007, the Veteran filed her most recent claim for an increased rating.  

In February 2008, she underwent VA examination.  This examination report noted that the Veteran used assistive aids for walking, namely, a cane and a walker with frequency.  Physical examination revealed that the Veteran's left hip flexion was 80 degrees on active motion, though pain began at 75 degrees and 90 degrees on passive motion, with pain beginning at 80 degrees.  There was no additional loss of motion on repetitive use.  Left hip extension was 20 degrees on active motion, with pain beginning at 15 degrees and 30 degrees on passive motion, with pain beginning at 20 degrees.  There was no additional loss of motion on repetitive use.  Left hip abduction was 20 degrees on active motion, with pain beginning at 20 degrees and 35 degrees on passive motion, with pain beginning at 20 degrees.  There was additional loss of motion on repetitive use to 30 degrees due to pain.  Left hip adduction was 25 degrees on active motion with pain beginning at 20 degrees.  There was no loss of motion on repetitive use.  Internal rotation was 30 degrees on active motion, with pain beginning at 25 degrees and 40 degrees on passive motion, with pain beginning at 25 degrees.  External rotation was 20 degrees on active motion, with pain beginning at 10 degrees and 30 degrees on passive motion, with pain beginning at 15 degrees.  There was additional loss of motion on repetitive use to 20 degrees on account of pain.  The Veteran was able to cross her legs and toe-out greater than 15 degrees.  The examination report further noted that there was no joint ankylosis.  

At a December 2015 VA hip and thigh examination, the examiner diagnosed the Veteran as having osteoarthritis of the left hip.  He noted that she was service-connected for a left groin injury with some weakness.  On examination, the examiner noted that the Veteran's left hip range of motion was abnormal or outside of normal range.  Flexion was 80 degrees, extension was 20 degrees, abduction was 30 degrees, adduction was 20 degrees, external rotation was 40 degrees, and internal rotation was 5 degrees, though there was severe pain noted with the internal rotation.  The examiner noted that as a result of the left hip condition, there was pain with weight-bearing and functional loss in that the Veteran could only walk about 50 feet at a time.  The left hip's strength was tested that the results were a 5/5 for flexion, a 5/5 for extension, and a 4/5 for abduction.  This was noted to be a reduction in strength entirely based on the claimed condition.  The examiner noted that there was no muscle atrophy and no ankylosis.  The examiner concluded that the Veteran was only able to do sedentary work as a result of her left hip osteoarthritis.  

The Veteran underwent a VA muscles examination in May 2016.  The examiner found that the Veteran has a non-penetrating muscle injury affecting the anterior left thigh muscles, specifically, the sartorius muscle, rectus femoris muscle, and the left quadriceps.  He noted that her associated complaints included chronic medial groin pain that radiated to the hip and left buttock.  On examination, there was no muscle atrophy, associated scarring, or fascial defects.  The Veteran's service-connected disability did not affect muscle substance or function.  The examiner indicated that the Veteran exhibited none of the cardinal signs or symptoms of muscle disability.  The Veteran's left thigh muscle strength was tested and the results were 5/5 for flexion, 5/5 for extension, 5/5 for adduction and 5/5 for abduction.  There was no atrophy, scarring, retained fragments, or other significant findings.  The VA examiner noted that the Veteran's muscle injury disability did not impact her ability to work.  The examiner indicated that examination showed no significant quadriceps, sartorius, rectus femoris disorder.  He noted that a review of her service treatment records and medical discharge revealed that she was discharged for a chronic painful disorder related to a left herniorrhaphy scar from and that her examination was compatible with this disorder as her pain site is at the same area on exam.

Records from the Social Security Administration (SSA) show that the Veteran was awarded disability benefits effective December 2012 due to osteoarthrosis and an affective/mood disorder.  Medical records provided by SSA show treatment multiple disabilities, including hip pain secondary to osteoarthritis for which she used a cane and walker for ambulation, abdominal and pelvic pain due to a small bowel obstruction, which caused her to quit working.  During a May 2013 disability examination, the examiner noted that the Veteran exhibited left hip internal rotation from zero to 30 degrees and external rotation from zero to 40 degrees.  The motion was painful.  Muscle strength testing was 5/5 in the lower extremities and the Veteran exhibited normal bulk and tone with no atrophy.  

      II.	Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      III. Analysis

The Veteran's service connected disability is rated under Diagnostic Code (DC) 5299-5253.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

The Board has considered the applicability of other diagnostic codes, but finds no other potentially applicable rating criteria which would avail the Veteran of a higher rating.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  As discussed below, Diagnostic Code 5253 specifically contemplates impairment to the thigh.  In this case, given the clinical evidence of record, the symptoms and pathology associated with the Veteran's service-connected disability, are most appropriately rated under DC 5253.  

In that regard, the Board notes that the record on appeal establishes that the Veteran exhibits multiple additional disabilities, to include fibromyalgia and degenerative joint disease of the left hip, status post left hip replacement, left foot and leg pain, and a hernia repair scar.  Service connection has been denied for these disabilities.  Symptoms associated with a nonservice-connected disability may not be considered in rating the Veteran's service-connected muscle weakness, left leg.  38 C.F.R. § 4.14 (2014) (2016).

In addition, the record shows that the Veteran has never manifested ankylosis of the left hip and examinations performed throughout the claims period have not demonstrated a flail joint or impairment of the femur (to include fractures or malunion).  Moreover, the December 2015 VA examiner specifically found that these conditions were not present.  Therefore, the Board finds that Diagnostic Codes 5250, 5254, and 5255 are not for application in this case.  

In addition, repeated examination has shown that the Veteran exhibits no more than very slight loss of muscle strength.  There is no atrophy.  She exhibits normal bulk and tone.  There is no indication that the service-connected disability includes a penetrating wound, bone fractures, scarring, foreign bodies, tendon damage, or nerve involvement.  Given the evidence, the Board finds that rating the Veteran's left thigh muscle weakness under the rating criteria pertaining to muscle injuries would not avail her of a rating in excess of 10 percent.  See 38 C.F.R. §§ 4.56, 4.73 (2016).  

The Board has also considered whether a higher rating is warranted for the Veteran's muscle weakness, left leg, residual of left groin injury under DCs 5251-5253, pertaining to limitation of motion or impairment of the thigh. 

As set forth above, the record demonstrates that the Veteran has significant left hip pathology, osteoarthritis status post hip replacement.  Service connection for this disability, however, has been denied.  Thus, the Board finds that rating the Veteran's service-connected left thigh disability under Diagnostic Codes 5250 (ankylosis of the hip), DC 5251 (limitation of extension), or 5252 (limitation of flexion) is inappropriate.  

Under DC 5253, impairment of the thigh is rated based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  Id.  In this case, the VA examinations and clinical evidence show that the Veteran is able to do both.  A higher rating is not warranted under DC 5253 because there is no limitation of abduction where there is motion lost beyond 10 degrees.

The Board has considered the medical evidence and lay statements indicating that the Veteran suffers from pain on motion of the left thigh.  When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board has considered these provisions but finds that the evidence does not support the assignment of a rating in excess of 10 percent.  In this case, the Board finds that the most probative evidence establishes that the appellant's left thigh disability is not productive of functional loss which approximates the additional range of motion loss necessary to meet the criteria for a rating in excess of 10, such as pain which begins at a specific point throughout motion or additional loss of motion on repetitive use.  The Board further notes that repeated examinations have shown no pathology indicative of disuse.  For example, the appellant exhibits normal strength with no atrophy present.  The Board has reviewed the remaining evidence of record, but finds no basis upon which to conclude that additional functional loss factors restrict motion to such an extent that the criteria for a rating in excess of 10 percent would be justified.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has concluded that the Veteran's disability has not evidenced varying and distinct levels of severity while the claim has been pending and, thus, no staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In reaching this decision, the Board has considered the evidence of record showing that the Veteran has been awarded disability benefits from the Social Security Administration.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In this case, the record shows that in October 2015, the Veteran filed a VA Form 21-8940 in which she indicated that she was employed as a substitute teacher from 1989 to 2015 and as a scout master from 1992 to 2012, but that she could no longer work due to walking with a walker.  The Veteran's claim was denied by the RO in May 2016 because the RO found that the Veteran's service connected disability does not prevent her from securing or maintaining a substantially gainful occupation.  The Veteran did not appeal the decision and the decision is now final.  The record does not otherwise contain probative evidence indicating that the Veteran is unemployable as a result of her service-connected left thigh impairment, muscle weakness, left leg, residual of left groin injury.  Rather, the record shows that SSA disability benefits were awarded due to osteoarthrosis and a psychiatric disability.  Therefore, assignment of a TDIU as a result of unemployability due to the left thigh impairment, standing alone, is not warranted.



ORDER

Entitlement to an increased rating in excess of 10 percent for muscle weakness, left leg, residual of left groin injury, is denied.


REMAND

The Veteran is seeking secondary service connection for dysthymic disorder, claimed as depression, as due to her service-connected left thigh impairment.  The Veteran was originally denied service connection in June 2008 for failure to show that her dysthymic disorder was caused or aggravated by her left thigh impairment.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's service treatment records (STRs) are devoid of any indication that she complained of, was diagnosed with, or suffered from dysthymic disorder - or any mental health disorder - during service.  In her April 1979 enlistment examination, all relevant body systems, including psychiatric, were marked as normal.  There are no other STRs relating to her mental health during service.  

The Veteran underwent a VA examination in February 2008 for her mental health disorder.  The examiner noted that she began treatment for depression around January 2006 at the Birmingham VA Medical Center (VAMC) and the record shows that the Veteran has sought continuous treatment since then.  The February 2008 VA examination report did not state when the Veteran was diagnosed with dysthymic disorder or discuss the disorder's etiology.  VA requested an addendum medical opinion from the psychologist regarding the cause of the Veteran's mental health disorder, which was completed in May 2008.  In the addendum, the examiner noted that she could not state whether or not the Veteran's service-connected left leg disability (or any condition at all) caused her dysthymic disorder but stated that she could state that the left groin injury contributed to it.  The examiner noted that the Veteran stated that she did not have any depressive condition prior to her injury and ultimately noted in the addendum that she could not resolve the issue of causation without resorting to mere speculation.

The Board finds that further development is necessary before a decision on the merits can be rendered.  The May 2008 medical opinion report states that the left groin injury contributed to the Veteran's dysthymic disorder, yet could not state that the injury caused the mental disorder without resorting to mere speculation, without providing a rationale or explanation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Additionally, neither the February 2008 examination report nor the May 2008 addendum opinions discuss aggravation.  As the Veteran is seeking service connection secondary to her service-connected left thigh impairment, muscle weakness, left leg, residual of left groin injury, the appropriate opinion discusses whether the Veteran's service-connected condition caused or aggravated the claimed condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

Furthermore, while the examiner reviewed the claims file in preparation for the February 2008 examination, the record has since been supplemented with relevant treatment records as recently as January 2017, which were not available at the time of the Veteran's examination.  For example, the December 2006 Mental Health Admission Note reports that the Veteran's psychiatric history includes being treated with Valium in the late-1970s, which was not addressed by the examiner and could correspond with the Veteran's time in service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disability.  The examiner is requested to review the claims file in its entirety, including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a)  Is it at least as likely as not that any current psychiatric disability, to include dysthymic disorder, had its onset in service, or within the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not that any current dysthymic disorder was caused by a service-connected disability, to specifically include muscle weakness, left leg, residual of left groin injury?  The examiner is advised that the Veteran is not service-connected for a left hip disability or fibromyalgia.  

(c)  Is it at least as likely as not that any current dysthymic disorder is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include left thigh impairment, muscle weakness, left leg, residual of left groin injury?

If the Veteran's current dysthymic disorder is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide supporting rationale for all opinions, addressing the relevant medical and lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, evidence would be necessary before an opinion could be rendered.  Absent such supporting rationale, the opinion will be deemed inadequate.

2.  After completing any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought is not granted in full, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


